Citation Nr: 0628642	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  95-07 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for headaches, to 
include as secondary to service-connected sinusitis/allergic 
rhinitis.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1985 to September 1993 and from March 1994 to August 
1994.



Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO), which, in part, denied the 
veteran's claims of entitlement to service connection for a 
low back disability, an upper back disability and headaches.  

This case was previously before the Board in October 1996, 
July 1998 and December 2003.  Each time, it was remanded for 
further development.  

In May 2005, the VA Appeals Management Center (AMC) issued a 
supplemental statement of the case which continued to deny 
the three claims.  The case has been returned to the Board 
for further appellate proceedings.

Issues not on appeal

In July 1998, the Board denied the veteran's claim of 
entitlement to service connection for the following: a 
disorder of the gallbladder, to include cholelithiasis; 
cardiac disease manifested by heart palpitations; a 
gynecological disorder, to include abnormal pap smears, 
koilocytosis and cervicitis; residuals of tick bites; 
residuals of an injury to the right eye, to include traumatic 
iritis; a left knee disorder; and a right knee disorder.  The 
Board also denied the veteran's claim of entitlement to an 
increased disability rating for service-connected bronchial 
asthma.  

In a December 2003 decision, the Board denied the veteran's 
claims of entitlement to service connection for an urinary 
tract disorder manifested by hematuria, peptic ulcer 
disease/gastroenteritis and a chronic disorder manifested by 
gastrointestinal symptoms.  

Those decisions of the Board are final, and those issues will 
be addressed no further herein.  See 38 C.F.R. § 20.1100 
(2005).

Another issue which was on appeal, entitlement to service 
connection for sinusitis/allergic rhinitis, was granted by 
the RO in a February 2004 rating decision.  Since the claim 
was granted, the appeal as to that issue has become moot.  
The veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].  

Representation

The Board notes that the veteran was previously represented 
Disabled American Veterans (DAV).  It appears that the 
veteran revoked DAV as her power of attorney and attempted to 
appoint Veterans of Foreign Wars of the United States (VFW) 
as her representative in October 2004.  A supervisor from VFW 
wrote to the Board in March 2006, explaining that VFW was 
unable to represent the veteran because its policy was not to 
enter into a relationship with a claimant after the 
submission of a substantive appeal.  

The Board subsequently wrote to the veteran in June 2006, 
explaining the situation and allowing her 30 days to secure 
new representation if she desired.  The veteran has not 
responded.  There is no indication that she has sought other 
representation.  Accordingly, the Board will assume that the 
veteran wishes to proceed unrepresented.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
lumbar spine disability and her service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
cervical spine disability and her service.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
headache condition and her service.

4.  The competent medical evidence of record does not support 
a finding that a medical nexus exists between the veteran's 
service-connected sinusitis/allergic rhinitis and her 
currently diagnosed headache condition.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A cervical spine disability was not incurred in or 
aggravated by active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Headaches were not incurred in or aggravated by active 
military service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

4.  Headaches are not proximately due to or the result of 
service-connected sinusitis/allergic rhinitis.  38 C.F.R. 
§ 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to her claims in a letter from the 
AMC dated January 9, 2004, which specifically detailed the 
evidentiary requirements for service connection claims.  

Crucially, the veteran was informed of VA's duty to assist 
her in the development of her claim and advised of the 
provisions relating to the VCAA in the above-referenced 
January 9, 2004 letter and a subsequent letter from the AMC 
dated March 31, 2004.  [The Board notes that a March 25, 2003 
letter from the RO was deemed by the Board in December 2003 
to be insufficient in terms of VCAA compliance and will be 
discussed no further.]  Specifically, the veteran was advised 
in the January 2004 and March 2004 letters that VA is 
responsible for obtaining relevant records from any Federal 
agency, including service records, records from the Social 
Security Administration and VA treatment records.  

With respect to private treatment records, the January 2004 
and March 2004 VCAA letters informed the veteran that VA 
would make reasonable efforts to obtain non-Federal evidence.  
The letter included copies of VA Form 21-4142, Authorization 
and Consent to Release Information, and asked in the letter 
that the veteran complete this release so that VA could 
obtain these records on his behalf.  The March 2004 letter 
further emphasized: "You must give us enough information 
about your records so that we can request them from the 
agency or person who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence."  The veteran was also advised in the March 2004 
VCAA letter that a VA examination was being scheduled to 
assist with making a decision on her claims.
[As will be discussed below, she failed to report for the 
subsequently scheduled examination without explanation or 
good cause.]

The Board notes that the March 2004 VCAA letter specifically 
requested of the veteran: "Please review your records and 
make certain you haven't overlooked any important evidence."  
This request complies with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that she could 
submit or identify evidence other than what was specifically 
requested by the RO. 

Review of the record reveals that the veteran was not 
initially provided notice of the VCAA prior to the initial 
adjudication of her claims, which was by rating decision in 
February 1994.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the 
adjudication in February 1994 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 
7-2004.  

Crucially, the veteran was provided with VCAA notice through 
the January 2004 and March 2004 VCAA letters, and her service 
connection claims were readjudicated in the May 2005 SSOC, 
after she was provided with the opportunity to submit 
evidence and argument in support of her claims and to respond 
to the VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider her claims on the merits.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed spine and 
headache conditions.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The veteran's 
claims of entitlement to service connection were denied based 
on elements (2), existence of a disability and (3), 
connection between the veteran's service and the claimed 
disabilities.  As explained above, she has received proper 
VCAA notice as to her obligations, and those of VA, with 
respect to those crucial elements.  

Because as discussed below the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained service medical records 
and reports of VA treatment of the veteran.  Additionally, 
the veteran was provided VA examinations in October 1994, 
December 1996, March 1999 and May 2000, the results of which 
will be discussed below.  The reports of the medical 
examinations reflect that the examiners recorded the 
veteran's past medical history, noted her current complaints, 
conducted appropriate physical examinations and rendered 
appropriate diagnoses and opinions.  

The Board notes that the veteran failed to appear for VA 
neurological and sinus examinations which were scheduled in 
November 2004 to determine the nature and severity of her 
claimed headache disability.  She has provided no good cause 
for her failure to report.  See 38 C.F.R. § 3.655 (2005).  
Review of the claims folder also shows this is not the first 
time the veteran failed to report for VA examinations, as she 
also missed VA examinations scheduled in January 1994, August 
1994 and February 1999.  

In Hyson v. Brown, 5 Vet. App. 262 (1993), the Court pointed 
out that VA must show that a claimant lacked "good cause" 
[see 38 C.F.R. § 3.655 (2005)] for failing to report for a 
scheduled examination.  The veteran was notified of the time 
and place to appear for the VA examinations; she failed to 
appear.  The veteran has not provided an "adequate reason" 
or "good cause" for her failure to report to be examined 
when VA so requested.  Indeed, she has provided no reason at 
all for her failure to report for the November 2004 VA 
examinations.    

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Board finds, in light of the 
veteran's disinclination to fully cooperate with the process, 
that good cause for her failure to report for various VA 
examinations has not been shown.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  See 38 C.F.R. § 3.655 (2005).  
Therefore, the claims will be decided based on the evidence 
of record.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claims.  She 
denied the option of a personal hearing on her substantive 
appeal (VA Form 9) dated in February 1995.  The matter of 
representation has been dealt with in the Introduction above.  
The veteran, who has been represented by two different 
service organizations during the course of this appeal, has 
been accorded the opportunity to secure the service of 
another representative, but she has not done so. 

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.  



Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. 
See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2005); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993). 

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran contends that all three claimed disabilities are 
due to her military service.  Alternatively, she contends 
that her headache disorder is related to her service-
connected sinusitis/rhinitis.  The Board will first examine 
all three claims on a direct basis, and then proceed to a 
secondary service connection determination for the veteran's 
headache claim.

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), current disability, the 
April 2001 VA examiner diagnosed the veteran with 
degenerative disc disease of the lumbar and cervical spine, 
along with headaches.  Hickson element (1), current 
disability, has therefore been met for all three claims.

With respect to Hickson element (2), service medical records 
indicate the veteran made a number of complaints as to her 
neck and upper back during service.  A diagnosis of neck 
strain was made in October 1986 after the veteran complained 
of pain following a weightlifting injury.  The veteran was 
diagnosed with "upper trapezius strain with acute spasm" 
after complaining of neck and upper back problems in June 
1989.  Further complaints of neck pain in April 1990 resulted 
in a diagnosis of "muscle contusion/spasm."  Additionally, 
on her report of medical history for her September 1993 VA 
examination, the veteran checked the box for "yes" when 
asked if she had "recurrent back pain."  Based on the 
notation of a weight-lifting injury and the veteran's various 
complaints and diagnoses of neck problems in service, the 
Board finds that Hickson element (2) has been met for the 
cervical spine claim.  

The same cannot be said with respect to the veteran's lumbar 
spine claim.  The veteran has not alleged a specific injury 
to the lower back, and there is no indication of any in-
service disease.  Review of the veteran's service medical 
records does reveal one isolated complaint, in August 1987.  
Physical examination of the lower back at that time merely 
revealed some tenderness, and no diagnosis was made.  The 
remainder of the veteran's service medical records are 
pertinently negative.  Clinical examination of the veteran's 
spine during her separation examination in September 1993 was 
completely normal.  Based on this record, which is devoid of 
any in-service finding specific to a back disorder, the Board 
finds that Hickson element (2) has not been satisfied for the 
lumbar spine claim, and it fails on this basis alone.

The Board notes at this juncture that the one year statutory 
presumption for arthritis found in 38 C.F.R. §§ 3.307, 3.309 
is not for application for the veteran's spine claims, as the 
veteran's VA spine examination in December 1996, to include 
X-ray studies, was completely normal.  Indeed, degenerative 
changes in the veteran's cervical spine was first evidenced 
in June 2000 and degenerative changes were first evidenced in 
the lumbar spine in October 2002, well past the one-year 
presumptive period for service connection.

With respect to Hickson element (2) and the veteran's claim 
for headaches, the veteran first complained of headaches in 
August 1986, and a diagnosis of tension headaches was made in 
June 1993.  Additionally, on her report of medical history 
for her September 1993 VA examination, the veteran checked 
the box for "yes" when asked if she had 'frequent or severe 
headaches."  Accordingly, Hickson element (2) has been met 
for the veteran's headache claim.

With respect to Hickson element (3), medical nexus, a May 
2000 VA examiner, pointing to the veteran's normal December 
1996 X-ray studies, found the veteran's minimal degenerative 
joint disease of the cervical spine to be "a natural 
progression of aging".  The examiner discounted any 
relationship between the cervical spine arthritis, which was 
initially diagnosed in June 2002, and the veteran's military 
service, which ended in August 1994.  There is no other 
opinion of record concerning the veteran's cervical spine.  
Accordingly, element (3) has not been met as to that issue, 
and the claim of entitlement to service connection for a 
cervical spine disability fails on that basis.

With respect to the lumbar spine claim, in the absence of an 
in-service incurrence or aggravation of a disease or injury, 
it follows that Hickson element (3), or medical nexus, is 
necessarily lacking also.  In fact, there is of record no 
competent medical evidence in the veteran's favor.  Element 
(3) has therefore not been with respect to the lumbar spine 
claim.

With respect to the veteran's headache claim on a direct 
basis, the March 1999 VA examiner opined that the veteran's 
headaches were not related to her military service.  There is 
no other opinion of record concerning the veteran's headaches 
and the issue of entitlement to direct service connection.  
Accordingly, element (3) has not been met, and the claim 
fails on that basis.  

To the extent that the veteran herself contends that a 
medical relationship exists between her spine and headache 
problems and service, her opinion is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992).  Any such statement offered in support of the 
veteran's claims by her does not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), set out above, relating to chronicity and 
continuity of symptomatology.  However, the medical evidence 
indicates that the veteran's first post-service finding of 
arthritis in the spine was in 2000, almost a decade after 
service, and the evidence of record does not reflect 
continuous headache symptomatology over the years.  
Supporting medical evidence is required, both as to 
continuity of symptoms and a relationship between such 
symptoms and the veteran's service.  See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) [there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent]. Such evidence is lacking in this 
case. Continuity of symptomatology after service is therefore 
not demonstrated.  

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed cervical and lumbar spine and headache problems are 
not related to her service.  Accordingly, Hickson element 
(3), medical nexus, has not been satisfied, and the veteran's 
claims for entitlement to service connection for cervical 
spine and headache disabilities on a direct basis fail.

Secondary service connection

As noted above the veteran alternatively seeks service 
connection for headaches as secondary to her service 
connected sinusitis/rhinitis.

In order for service connection to be granted on a secondary 
basis, there must be:  (1) a currently diagnosed disability; 
(2) a service-connected disability; and (3) a medical nexus 
between (1) and (2).  See Wallin, supra.

As was discussed above in connection with the direct service 
connection claim, element (1) has been met. In addition, 
service connection has been granted for 
sinusitis/allergic rhinitis.

With respect to element (3), medical nexus, an October 1994 
VA examiner found that the veteran's headaches "might be 
secondary" to the veteran's service-connected 
sinusitis/allergic rhinitis.  However, this opinion is 
speculative in nature and cannot be used to support her 
claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.].  An January 1997 VA examiner 
noted that "the headache reported by [the veteran] is 
related by her to a sinus condition".  [Emphasis added by 
the Board.]  This examiner merely recited the veteran's 
opinion as to the origin of her headaches.  
See Reonal v. Brown, 5Vet. App. 458, 461 (1993) [the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant].  A March 1999 
VA neurological examiner found that the veteran's headache 
condition "appears to have some relationship to her sinus 
disorder," but made no conclusive finding.  See Beausoleil, 
supra.  

The Board previously determined in December 2003 that the 
medical evidence cited above was unclear.  The veteran's 
claim was remanded in December 2003 for additional 
evidentiary development, namely a VA examination and nexus 
opinion.  However, as already detailed in the Board's VCAA 
discussion above, the veteran failed to appear for her VA 
examination without showing good cause therefor.

The Board's opinion as to the lack of medical nexus evidence 
which is sufficient for it to render an informed decision on 
the secondary service connection issue remains unchanged.  
Uncertainty surrounds the nature and etiology of the 
veteran's claimed headache disorder.  Indeed, the veteran 
herself has proffered differing theories as to the etiology 
of her headaches. 

The Board has thus attempted to assist the veteran in 
developing evidence necessary to establish service connection 
for a headache disability.  She failed to cooperate with VA.  
See Wood, supra.  As discussed above, the medical opinions of 
record lack probative value.  In the absence of a competent 
medical nexus opinion, the veteran's secondary service 
connection claim fails.  

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for entitlement to service connection 
for a cervical spine disability, a lumbar spine disability 
and a headache disability, as Hickson element (3) has not 
been met as to all three claims and Hickson element (2) has 
not been met for the lumbar spine claim.  The veteran's 
headache claim on a secondary basis fails based on the lack 
of a competent medical nexus opinion due to the veteran's 
failure to cooperate with VA.  The benefits sought on appeal 
are accordingly denied.


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for headaches is denied on 
both a direct and secondary basis.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


